As filed with the Securities and Exchange Commission on November 15, 2012 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 262 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.264 x (Check appropriate box or boxes) iShares, Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank& Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) xOnDecember 14, 2012, pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment Explanatory Note This Post-Effective Amendment No. 262 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 14, 2012, the effectiveness of the registration statement for the iShares MSCI Vietnam Investable Market Index Fund (the “Fund”), filed in Post-Effective Amendment No. 173 on December 5, 2011, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date February 17, 2012 March 16, 2012 March15, 2012 March 30, 2012 March 29, 2012 April 6, 2012 April 5, 2012 May 4, 2012 May 3, 2012 June 1, 2012 May 31, 2012 June 29, 2012 June 28, 2012 July 27, 2012 July 26, 2012 August 24, 2012 August 23, 2012 September 21, 2012 September 20, 2012 October 19, 2012 October 18, 2012 November 16, 2012 This Post-Effective Amendment No. 262 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 173. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 262 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 15th day of November, 2012. iSHARES, INC. By: Michael Latham* President and Director Date: November 15, 2012 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 262 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: By: Michael Latham* President and Director Date: November 15, 2012 John E. Martinez* Director Date: November 15, 2012 George G.C. Parker* Director Date: November 15, 2012 Cecilia H. Herbert* Director Date: November 15, 2012 Charles A. Hurty* Director Date: November 15, 2012 John E. Kerrigan* Director Date: November 15, 2012 Robert H. Silver* Director Date: November 15, 2012 Robert S. Kapito* Director Date: November 15, 2012 Madhav V. Rajan* Director Date: November 15, 2012 /s/ Jack Gee Jack Gee Treasurer Date: November 15, 2012 *By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: November 15, 2012 * Powers of Attorney, each dated December 6, 2011, for Michael A. Latham, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated by reference to Post-Effective Amendment No. 221, filed March 15, 2012.
